UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. Case No. 8:19-cr-268-T-17AEP
BRYAN ENGLISH
ORDER OF FORFEITURE

The defendant pleaded guilty to Count One of the Information which
charges him with a money laundering conspiracy, in violation of 18 U.S.C.
§ 1956(h), and the United States has established that over $30,000.00 was
involved in the offense.

The United States moves under 18 U.S.C. § 982(a)(1) and Rule
32.2(b)(2), Federal Rules of Criminal Procedure, to forfeit the $30,000.00
involved in the money laundering conspiracy which the defendant kept as
profit. The motionis GRANTED. The United States is entitled to forfeit
the $30,000.00 involved in the offense which the defendant kept as profit.

Because the $30,000.00 was dissipated by the defendant, the United
States may seek, as a substitute asset, pursuant to 21 U.S.C. § 853(p), as
incorporated by 18 U.S.C. § 982(b)(1), forfeiture of any of the defendant’s
property up to the value of $30,000.00. Jurisdiction is retained to enter any

order necessary for the forfeiture and disposition of any substitute asset and to
(ASE No. e- 19-CR- Q6F - TITAEP

address any third-party claim.

a

DONE and ORDERED in Tampa, Florida, this / {day of

JULY a019.

 

EET =ROVACHEVICH

— UNITED STATES DISTR. Sinle
EEE

: UNITED STATES D ee
All Parties/Counsel of Record ISTRICT JUDGE
